Citation Nr: 0618508	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  04-24 639A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for a variously diagnosed 
psychiatric disorder, to include dementia and posttraumatic 
stress disorder (PTSD), as residuals of left eye hairline 
fracture.



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1981 to July 1985.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an October 
2002 rating decision of the Winston-Salem Regional Office 
(RO) of the Department of Veterans Affairs (VA) that denied 
service connection for dementia, schizophrenia, and PTSD as 
residuals of a left eye hairline fracture.  The claims file 
has since been transferred to the jurisdiction of the Manila 
RO.  

The record is not clear as to whether the veteran wishes to 
withdraw this appeal or to limit the way the claim is 
characterized.  In March 2004 and April 2005 statements, the 
veteran expressed his desire to withdraw the issue of service 
connection for schizophrenia.  However, as the various 
diagnosed psychiatric disorders on appeal include 
schizophrenia, as well as dementia and PTSD, it appears that 
he did not intend to withdraw the entire claim.  Rather, it 
appears that he intended to only limit the way the claim is 
characterized, in which the claim should be recharacterized 
as service connection for a variously diagnosed psychiatric 
disorder, to include dementia and PTSD as residuals of left 
eye hairline fracture (as stated on the previous page).  This 
matter is referred to the RO for clarification.

The record is also not clear as to whether the veteran 
desires representation.  The veteran previously selected as 
his representative the North Carolina Department of Veterans 
Affairs (NCDVA), however, he has since moved to the 
Philippines.  As he no longer resides in North Carolina, the 
NCDVA can no longer represent him.  It does not appear that 
he has selected another representative.  This matter is 
referred to the RO for any appropriate action with regard to 
notifying the veteran of the possibility of representation.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

On his June 2004 Substantive Appeal, the veteran expressed 
his desire to have a videoconference hearing.  Such hearing 
has not been scheduled and the case must be remanded for this 
purpose. 

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
videoconference hearing before a Veterans 
Law Judge sitting in Washington, DC.    

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


